tcmemo_2008_271 united_states tax_court dominick j vincentini petitioner v commissioner of internal revenue respondent docket no filed date robert j stientjes and anthony scott gasaway for petitioner a gary begun for respondent memorandum findings_of_fact and opinion marvel judge respondent determined a deficiency of dollar_figure and a section accuracy-related_penalty of dollar_figure with respect to petitioner’s federal_income_tax 1unless otherwise indicated all section references are to the internal_revenue_code and all rule references are to the tax_court rules_of_practice and procedure after concessions the issues for decision are whether petitioner may claim and carry back to a deduction for a theft_loss that arose in or alternatively in and whether petitioner is liable for the sec_6662 accuracy- related penalty findings_of_fact some of the facts have been stipulated we incorporate the stipulation of facts into our findings by this reference on the date the petition was filed petitioner resided in michigan from to petitioner was involved with an organization known as anderson ark associates anderson ark anderson ark operated an international fraud scheme that involved marketing various phoney investment programs petitioner first became involved with anderson ark after listening to audiocassette tapes by keith anderson founder of anderson ark and attending an anderson ark conference in costa rica in petitioner invested in two anderson ark programs the first program was known as the loan four program the loan four program also known as the factoring program involved a scheme where investors would transfer funds to anderson ark in 2petitioner concedes that he is not entitled to deduct the dollar_figure partnership loss from birdlane marketing venture reported on his form_1040 u s individual_income_tax_return petitioner also concedes that he is liable for the percent additional tax under sec_72 for the premature ira distribution of dollar_figure he received in anticipation of large returns on their investments the second program was known as the complex business organization cbo or look back program under the cbo program an investor would establish with an anderson ark entity a joint_venture through which the investor would receive a partnership loss that would reduce the investor’s tax_liability in connection with his investment in the cbo program petitioner was referred to gary kuzel who was involved with anderson ark and who represented himself to be a certified_public_accountant gary kuzel prepared a package of documents cbo package explaining the cbo program for petitioner that included an invoice for loan fees a tax analysis report a marketing proposal a business plan and projections petitioner with the help of gary kuzel took various steps to effect his investment in the cbo program petitioner formed a partnership called birdlane marketing venture birdlane with an anderson ark entity macro media advertising l l c macro media birdlane executed4 a promissory note for a dollar_figure loan from la maquina blanca s a la maquina blanca another anderson ark entity the invoice included in the cbo package 3petitioner had a 95-percent interest in birdlane and macro media had a 5-percent interest 4petitioner and richard grosnickle on behalf of macro media signed the promissory note showed that petitioner owed la maquina blanca dollar_figure in various loan fees for initiating and processing the la maquina blanca loan under the cbo program birdlane had to use the borrowed money as a so-called guaranteed_payment to macro media supposedly for services because birdlane had no income for birdlane generated a net_loss by deducting the guaranteed_payment paid to macro media birdlane allocated to petitioner most of its net_loss generated by the guaranteed_payment gary kuzel prepared petitioner’s form_1040 u s individual_income_tax_return return on which petitioner reported a dollar_figure partnership loss from birdlane and a dollar_figure ira distribution from to petitioner never received a profit from either anderson ark investment program in agents of the united_states and costa rica raided anderson ark’s costa rican offices and agents of the united_states also raided anderson ark’s domestic offices also in several anderson ark principals anderson ark defendants were arrested and indicted in the anderson ark defendants were 5the invoice showed total loan fees of dollar_figure but petitioner had a dollar_figure credit for a deposit 6the evidence in the anderson ark criminal trial showed that the loans associated with the cbo program were nonexistent and that anderson ark told its clients that the fees were necessary to process the nonexistent loans 7petitioner had not reached the age of during convicted in the u s district_court for the eastern district of california california district_court on charges of money laundering and or conspiracy to commit money laundering see 391_f3d_970 9th cir also in the same anderson ark defendants and two other anderson ark principals hereafter collectively referred to as the anderson ark defendants were indicted in the u s district_court for the western district of washington washington district_court on date respondent sent petitioner a notice_of_deficiency disallowing the birdlane partnership loss and determining a sec_6662 accuracy-related_penalty petitioner timely petitioned this court in his petition petitioner asserted that respondent erred in disallowing the birdlane partnership loss in the anderson ark defendants were convicted in the washington district_court on charges of conspiracy to defraud the united_states conspiracy to commit mail and wire fraud aiding and assisting the filing of false income_tax returns mail fraud and wire fraud keith and wayne anderson two of the anderson ark defendants were also convicted of international money laundering and conspiracy to commit money laundering 8petitioner now concedes that he is not entitled to the dollar_figure birdlane partnership loss reported on his return in the washington district_court entered amended judgments in the criminal case in the amended judgments the washington district_court ordered the anderson ark defendants to pay restitution to petitioner and others in connection with their investments in the anderson ark programs the restitution ordered with respect to petitioner was as follows defendant restitution1 cbo program loan four program keith anderson wayne anderson richard marks karolyn grosnickle pamela moran james moran dollar_figure big_number big_number big_number big_number big_number dollar_figure big_number - - - - 1the anderson ark defendants are jointly and severally liable for the restitution the washington district_court also ordered several of the defendants to forfeit property to the united_states the washington district_court ordered keith9 and wayne anderson to forfeit seven condominiums in costa rica a residence in hoodsport washington and dollar_figure million in cash the washington 9a complete copy of keith anderson’s amended judgment in a criminal case was not included in the exhibits admitted into evidence however the complete amended judgment is available on the public access to court electronic records pacer system and confirms that keith anderson was ordered to forfeit the same property as wayne anderson district_court also ordered pamela and james moran to forfeit property as set forth in a preliminary order of forfeituredollar_figure on date while petitioner’s case was pending before the tax_court respondent received petitioner’s form 1040x amended u s individual_income_tax_return for on form_4684 casualties and thefts attached to the form 1040x petitioner claimed an dollar_figure theft_loss deduction for his involvement with anderson arkdollar_figure petitioner also attached to the form 1040x a protective claim explaining his reasons for claiming the theft_loss deduction in response respondent sent petitioner’s representative a letter explaining that petitioner’s federal_income_tax liability was pending before the tax_court and that the tax_court was the more appropriate place to raise his argument respondent explained that the form 1040x would be regarded only as an information_return on date petitioner’s motion for leave to amend petition was filed and an amended petition was lodged in the motion petitioner asserted that he was entitled to a theft_loss deduction under sec_165 for on date respondent filed a response to petitioner’s motion on march 10the record does not contain the preliminary order of forfeiture or otherwise show what property pamela and james moran were required to forfeit 11petitioner’s description of the theft_loss was cash dollar_figure ‘loan fee’ and cash dollar_figure ‘loan program’ we denied petitioner’s motion for leave to amend petition on date and date petitioner filed motions to reconsider the denial of petitioner’s motion to amend petition and we denied both motions on date we held a trial in detroit michigan at the trial petitioner again requested that the court reconsider petitioner’s motion to amend the pleadings to assert a theft_loss deduction petitioner informed the court that he did not need to introduce additional evidence at trial with regard to the theft_loss deduction the court concluded that although this court had previously denied petitioner’s motion petitioner would be barred from arguing for and receiving the benefit of a theft_loss deduction that would carry back to if he could not assert the theft_loss deduction issue in this case the court also found that respondent knew about the theft_loss issue more than a year before trial respondent’s only argument for denying petitioner’s motion was that the court had already ruled on petitioner’s motion to amend petition rule a provides that after the pleadings are closed a party may amend a pleading only by leave of court or by written consent of the adverse_party and leave shall be given freely when justice so requires because respondent was not prejudiced by our granting petitioner’s motion to amend petition and this was petitioner’s only opportunity to argue for the benefit of the theft_loss deduction for the court concluded that justice was best served by exercising its discretion under rule a to allow petitioner to amend his petition to raise the theft_loss deduction issue on date the court filed petitioner’s amendment to petition i jurisdiction opinion the tax_court is a court of limited jurisdiction and it may exercise its jurisdiction only to the extent authorized by congress 85_tc_527 sec_7442 expressly provides that the court and its divisions shall have such jurisdiction as is conferred on them by the internal_revenue_code and by laws enacted after date petitioner received a notice_of_deficiency and he invoked our jurisdiction by timely filing a petition for redetermination of a deficiency under sec_6213 sec_6214 grants us jurisdiction to redetermine the correct amount of a deficiency12 and any additional_amounts or any additions to tax pursuant to sec_6214 the court in redetermining a deficiency of income_tax for any taxable_year shall consider sec_6211 defines deficiency generally as the amount by which the tax imposed exceeds the sum of the amount of tax_shown_on_the_return and the amount of tax previously assessed over any rebates 95_tc_209 facts with relation to the taxes for other years as may be necessary to redetermine the correct amount of the deficiency the court however does not have jurisdiction to determine whether the tax for any other year has been overpaid or underpaid id in response to respondent’s notice_of_deficiency petitioner timely filed a petition seeking redetermination of the deficiency for that resulted from the disallowance of the birdlane partnership loss although petitioner concedes that he is not entitled to the partnership loss for he asserts that he is entitled to a theft_loss deduction for or that can be carried back to under sec_6214 we may consider facts occurring in years other than to redetermine petitioner’s tax_liability for consequently we have jurisdiction to determine whether petitioner is entitled to a theft_loss deduction for or ii burden_of_proof a taxpayer generally has the burden of proving that the commissioner’s determination is in error rule a moreover deductions are a matter of legislative grace and a taxpayer must clearly demonstrate entitlement to the claimed deductions 503_us_79 89_tc_816 the burden_of_proof shifts to the commissioner if the taxpayer produces credible_evidence with respect to any relevant factual issue and the taxpayer has complied with substantiation requirements maintained all required records and cooperated with reasonable requests by the commissioner for witnesses information documents meetings and interviews sec_7491 petitioner concedes that sec_7491 does not applydollar_figure consequently petitioner bears the burden_of_proof herein iii theft_loss deduction petitioner asserts that he may claim a dollar_figure theft_loss deduction under sec_165 for or alternatively for that may be carried back to in connection with his investment in the anderson ark programs sec_165 generally authorizes a deduction for losses resulting from theft for the year in which the taxpayer discovers the loss sec_165 c e in order to claim a theft_loss deduction the taxpayer must prove that a theft actually occurred under the law of the jurisdiction wherein the alleged 13petitioner argues however that he is entitled to a shift of the burden_of_proof under caselaw predating the enactment of sec_7491 petitioner’s argument is not convincing and we reject it 14although petitioner claimed an dollar_figure theft_loss deduction on his form 1040x petitioner argued at trial and on brief that he is entitled to a dollar_figure theft_loss deduction we shall under the circumstances consider petitioner to have abandoned his claim to a theft_loss greater than dollar_figure loss occurred 34_tc_688 the amount of the loss 46_tc_161 and the date the taxpayer discovered the loss sec_165 34_tc_59 see also river city ranches ltd v commissioner tcmemo_2003_150 affd in part revd in part and remanded 401_f3d_1136 9th cir yates v commissioner tcmemo_1988_565 a theft occurrence and loss amount the term theft under sec_165 has a general and broad meaning that includes any criminal appropriation of another’s property including theft by swindling false pretenses and other forms of guile 232_f2d_107 5th cir see also sec_1_165-8 income_tax regs generally the law of the jurisdiction where the taxpayer sustained the loss governs whether a theft has occurred under sec_165 540_f2d_448 9th cir affg 61_tc_354 a violation of a federal criminal statute may also establish that a theft occurred for purposes of sec_165 43_tc_842 river city ranches ltd v commissioner supra petitioner argues that the doctrine_of judicial estoppel precludes respondent from taking the position that petitioner was not a victim of theft by the anderson ark defendants and that petitioner failed to substantiate the theft_loss amount petitioner contends that the conviction of the anderson ark defendants and the washington district court’s amended judgments in the criminal case ordering the defendants to pay petitioner restitution establish that petitioner was a victim of theft in the amount of dollar_figure the doctrine_of judicial estoppel prevents a party from asserting in subsequent judicial proceedings a position contrary to the position the party had previously persuaded a court to accept 100_tc_17 the tax_court and the court_of_appeals for the sixth circuit where appeal in this case would lie absent a stipulation to the contrary have applied the doctrine_of judicial estoppel in appropriate cases see 546_f3d_752 6th cir see also 892_f2d_637 7th cir huddleston v commissioner supra pincite judicial estoppel however must be ‘applied with caution to avoid impinging on the truth-seeking function of the court because the doctrine precludes a contradictory position without examining the truth of either statement ’ 105_tc_436 quoting 911_f2d_1214 6th cir judicial estoppel focuses on the relationship between a party and the courts and seeks to protect the integrity of the judicial process by preventing a party from successfully asserting one position before a court and then asserting a contradictory position before the same or another court merely because it is now in that party’s favor to do so huddleston v commissioner supra pincite in order for judicial estoppel to apply a court must actually have considered and accepted the position in an earlier court_proceeding id acceptance by a court does not require that the party being estopped ultimately prevailed in the prior proceeding id acceptance by a court means only that the court accepted a specific position or argument asserted in the prior proceeding id before applying judicial estoppel we must decide whether respondent’s position is inconsistent with the one the government asserted in the anderson ark criminal case and whether the washington district_court in the criminal case accepted the government’s position see in re cassidy supra pincite huddleston v commissioner supra pincite the washington district_court entered amended judgments in a criminal case involving the anderson ark defendants that ordered certain defendants to pay petitioner restitution in connection with petitioner’s investment in the anderson ark programs title u s c section authorizes a sentencing court to order a defendant convicted of an offense under title of the united_states_code to make restitution to any victim of such offense the sentencing court must support its restitution order against a defendant with a finding that the person to whom it awards restitution was a victim of the offense for which the defendant was convicted u s c sec a a under u s c section a the term victim means a person directly and proximately harmed as a result of the commission of an offense for which restitution may be ordered a court may award restitution to a victim not specifically named in the indictment as long as the indictment details a broad scheme involving victims in addition to those identified in the indictment 435_f3d_920 8th cir as support for an order of restitution under u s c section the court orders the probation officer to obtain and include in the presentence report or a separate report information sufficient for the court to exercise discretion in ordering restitution u s c sec a the government took the position in the anderson ark criminal case that petitioner was a victim of fraud and was entitled to dollar_figure of restitution for his loss related to the offenses for which the anderson ark defendants were convicted the washington district_court accepted that position pursuant to u s c section a the government through a probation officer was required to obtain and report information sufficient for the court to order restitution to victims although that report is not a part of the record in this case we infer from the fact that the washington district_court ordered restitution in favor of petitioner that the government presented to the washington district_court sufficient information to establish that petitioner was a victim of theft by the anderson ark defendants in the amount of dollar_figure respondent now asserts that petitioner was not a victim of theft by the anderson ark defendants and that petitioner did not prove the amount of his loss because respondent’s position is inconsistent with the position asserted by the government in the anderson ark criminal case we conclude that the application of the doctrine_of judicial estoppel is appropriate applying the doctrine we hold that respondent is precluded from arguing that petitioner was not a victim of theft by the anderson ark defendants in the amount of dollar_figure b year of discovery a taxpayer may deduct a theft_loss in the year in which the loss is sustained sec_165 any loss arising from theft is treated as sustained during the taxable_year in which the taxpayer discovers the loss and in which the loss is evidenced by a closed and completed transaction sec_165 sec_1 d income_tax regs whether there is a closed and completed transaction with respect to a theft_loss depends on the taxpayer’s prospect of recovering the loss sec_1 d i income_tax regs if in the year of discovery there exists a claim for reimbursement with respect to which there is a reasonable_prospect_of_recovery no portion of the loss with respect to which reimbursement may be received is sustained until the year in which it can be ascertained with reasonable certainty whether or not such reimbursement will be received sec_1 d income_tax regs whether there is a reasonable_prospect_of_recovery is a question of fact that must be determined by examining all facts and circumstances sec_1_165-1 income_tax regs a reasonable_prospect_of_recovery exists when the taxpayer has a bona_fide claim for recoupment from third parties or otherwise and there is a substantial possibility that such claims will be decided in the taxpayer’s favor 61_tc_795 affd 521_f2d_786 4th cir such prospect should not be viewed through the eyes of an incorrigible optimist and claims for recovery whose potential for success are remote or nebulous will not cause a postponement of the deduction id we do not look at facts whose existence and production for use in later proceedings were not reasonably foreseeable as of the end of the year in which the loss was discovered id the fact of a future settlement or a favorable judicial action on the claim does not control our determination if we find that at the end of the year of discovery no reasonable_prospect_of_recovery existeddollar_figure id pincite respondent concedes and we find that petitioner discovered the loss in dollar_figure however petitioner must prove that it was reasonably certain as of the end of that he would not recover his loss see 128_f3d_1410 10th cir affg tcmemo_1995_342 500_f2d_1298 7th cir affg t c memo 1973-dollar_figure petitioner is not entitled to a theft lo sec_15although the test for determining whether the taxpayer had a reasonable_prospect_of_recovery at the end of the year in which the taxpayer discovered the loss is an objective test the court may also consider the taxpayer’s subjective belief at the end of such year 128_f3d_1410 10th cir affg tcmemo_1995_342 16in date petitioner learned from a local radio station that six people were arrested on charges of money laundering and tax_evasion in connection with anderson ark gary kuzel confirmed the arrests but informed petitioner that keith anderson had not been arrested gary kuzel also told petitioner to participate in the next scheduled conference call for an update during the month after the raid petitioner participated in conference calls with representatives of anderson ark and was assured that the money was safe and that anderson ark would be back operating in days sometime around date representatives of anderson ark stopped assuring petitioner that everything was okay and the anderson ark representatives stopped participating in the conference calls 17absent a stipulation to the contrary see sec_7482 this case is appealable to the court_of_appeals for the sixth circuit see sec_7482 we have found no precedent in the court_of_appeals for the sixth circuit directly addressing the issue of whether and to what extent a court may consider continued deduction if his prospect of recovery was merely unknown at the end of see jeppsen v commissioner supra pincite petitioner argues that in he had no reasonable prospect of recovering his money from anderson ark petitioner testified that in after learning about the arrests he contacted anderson ark for advice on how to recover his money and was directed to fill out forms petitioner claims that he filled out the forms as directed and submitted them by e-mail petitioner also testified that in he participated in conference calls involving discussions about hiring attorneys to recover the money according to petitioner he chose not to hire attorneys because he thought it was a waste of money and no one knew where the money was the only evidence offered by petitioner regarding his analysis of his prospect of recovery in was petitioner’s uncorroborated testimony that he made some attempts to recover his moneydollar_figure petitioner did not offer in evidence the forms that continued events occurring after the year of discovery to determine whether a taxpayer had a reasonable_prospect_of_recovery however the tax_court and at least one other court_of_appeals have addressed the issue see jeppsen v commissioner supra 61_tc_795 affd 521_f2d_786 4th cir 18even if we were to accept petitioner’s testimony as credible petitioner’s belief that no one knew the whereabouts of the money does not establish that it was reasonably certain at the end of that he would not recover his money he supposedly filled out and submitted to anderson ark petitioner did not call as a witness at trial anyone who could testify as to his participation in the conference calls or any other attempts to recover his money more importantly petitioner did not testify that he believed at the end of that he had no reasonable prospect of recovering his money in contrast the objective facts established by the record present a more refined picture in several anderson ark defendants were arrested and indicted we find that it was reasonably foreseeable at the end of that the anderson ark defendants would be convicted of various charges related to anderson ark’s schemes we also find that it was reasonable in to anticipate that the washington district_court might order the anderson ark defendants if convicted to pay restitution to their victims including petitioner and to forfeit to the united_states_property that could be used to satisfy the restitution order see u s c secs dollar_figure petitioner did not testify about the status of any recovery under the restitution order nor did he offer any evidence about the effect of the substantial forfeitures on his right to restitution this 19any seizure and disposition of property forfeited under u s c sec_982 is governed by the provisions of u s c sec_853 u s c sec_982 tit u s c sec_853 authorizes the attorney_general among other things to restore forfeited property to victims and to take any other action to protect the rights of innocent persons which is in the interest of justice u s c sec_853 lack of evidence is particularly telling because one of the conditions of supervised release imposed on the anderson ark defendants after their release from imprisonment was satisfaction of their restitution obligation we conclude after a careful review of the record that petitioner has not established that it was reasonably certain at the end of that he would not recover his loss from anderson arkdollar_figure as we stated above petitioner has the burden of establishing that no reasonable_prospect_of_recovery existed at the end of and he did not do so we therefore cannot conclude that at the end of petitioner had no reasonable prospect of recovering his loss from anderson arkdollar_figure we hold that petitioner has failed to prove that he is entitled to a theft_loss deduction in that can be carried back to dollar_figure 20although we evaluate whether or not a reasonable_prospect_of_recovery existed at the end of the year of discovery we note that petitioner reported the theft_loss deduction for the first time in when he sent respondent a form 1040x amended u s individual_income_tax_return for at that time the washington district_court had already issued the amended judgments in a criminal case ordering the anderson ark defendants to pay petitioner dollar_figure in restitution 21we also conclude that petitioner did not establish that he had no reasonable prospect of recovering his losses in for the same reasons we stated with regard to 22because we conclude that petitioner is not entitled to a theft_loss deduction in or we need not address respondent’s public policy argument iv sec_6662 penalty respondent contends that petitioner is liable for the accuracy-related_penalty under sec_6662 in connection with the birdlane partnership loss reported on his return respondent asserts that petitioner is liable for the sec_6662 penalty on alternative grounds the underpayment resulting from the disallowed partnership loss was attributable to negligence or disregard of rules or regulations within the meaning of sec_6662 or there was a substantial_understatement_of_income_tax within the meaning of sec_6662 sec_6662 and b authorizes the commissioner to impose a penalty in an amount equal to percent of the underpayment attributable to negligence or disregard of the rules or regulations negligence is defined as any failure to make a reasonable attempt to comply with the provisions of the internal_revenue_code sec_6662 see also 85_tc_934 negligence is lack of due care or failure to do what a reasonable prudent person would do under the circumstances negligence is strongly indicated where a taxpayer fails to make a reasonable attempt to ascertain the correctness of a deduction credit or exclusion on a return which would seem to a reasonable and prudent person to be too good to be true under the circumstances sec_1 b ii income_tax regs sec_6662 and b also authorizes the commissioner to impose a 20-percent penalty if there is a substantial_understatement_of_income_tax a substantial_understatement_of_income_tax with respect to an individual taxpayer exists if the amount of the understatement for the taxable_year exceeds percent of the tax required to be shown on the return for the taxable_year or dollar_figure whichever is greater sec_6662 respondent bears the initial burden of production with respect to petitioner’s liability for the sec_6662 penalty in that respondent must first produce sufficient evidence to establish that the imposition of the sec_6662 penalty is appropriate sec_7491 if respondent satisfies his initial burden of production the burden of producing evidence to refute respondent’s evidence and to establish that petitioner is not liable for the sec_6662 penalty shifts to petitioner see 116_tc_438 respondent has carried his burden of production because petitioner concedes that he is not entitled to the birdlane partnership loss reported on his return see eg rogers v commissioner tcmemo_2005_248 respondent also met his burden by showing that petitioner substantially understated his federal_income_tax because respondent has met his burden of production petitioner must come forward with sufficient evidence to persuade the court that respondent’s determination is incorrect see higbee v commissioner supra pincite petitioner also bears the burden of producing evidence to demonstrate reasonable_cause under sec_6664 see id petitioner contends that he believed he was entitled to claim the partnership loss and was misled by anderson ark about the legitimacy of the cbo program petitioner asserts that he adequately researched the cbo program before deciding to invest in it however the record does not contain any credible_evidence that petitioner researched the legitimacy of the anderson ark programs or that the steps he took to learn about anderson ark represented an adequate investigation into the anderson ark organization and the programs that it was selling although petitioner testified that he consulted his financial planner about the cbo program petitioner did not call his financial planner to testify at trial and did not otherwise introduce any corroborating evidence establishing that the conversation occurred or the substance of the conversation see 87_tc_74 uncorroborated testimony of a party may be disregarded as self-serving and unworthy of belief moreover petitioner did not introduce any evidence that he sought outside advice or conducted any independent research of anderson ark the anderson ark programs in which he invested or the birdlane partnership loss that he deducted on this meager record we cannot conclude that petitioner made a reasonable attempt to ascertain the correctness of the birdlane partnership loss sec_6664 provides that no penalty shall be imposed under sec_6662 with respect to any portion of an underpayment if it is shown that there was reasonable_cause for that portion and the taxpayer acted in good_faith with respect to that portion we determine reasonable_cause and good_faith on a case- by-case basis taking into account all pertinent facts and circumstances sec_1_6664-4 income_tax regs the most important factor is the extent of the taxpayer’s effort to assess his proper tax_liability id a taxpayer’s reasonable reliance on the advice of an independent professional adviser as to the tax treatment of an item may demonstrate reasonable_cause 115_tc_43 affd 299_f3d_221 3d cir sec_1_6664-4 income_tax regs to successfully claim reasonable reliance on a professional adviser the taxpayer must show that the adviser was a competent professional who had sufficient expertise to justify the taxpayer’s reliance on him the taxpayer provided necessary and accurate information to the adviser and the taxpayer actually relied in good_faith on the adviser’s judgment neonatology associates p a v commissioner supra pincite petitioner argues that he had reasonable_cause for and acted in good_faith with regard to the underpayment attributable to the partnership loss reported on his return because he relied on the advice of gary kuzel concerning the deduction of the birdlane partnership loss we find however that petitioner’s reliance on gary kuzel was not reasonable anderson ark referred petitioner to gary kuzel to help petitioner implement the steps necessary to effect his investment in the cbo program and ultimately to receive the income_tax benefits of the birdlane partnership loss petitioner knew that gary kuzel was involved with anderson ark and he testified that gary kuzel’s services were part of the deal with anderson ark we have held that reliance on the advice of an accountant who was referred to a taxpayer by the tax promoter promoting the transaction was not reasonable see rogers v commissioner supra petitioner ignored gary kuzel’s ties to anderson ark and never researched gary kuzel’s background petitioner took no meaningful action to verify that gary kuzel had sufficient expertise or was sufficiently independent to justify petitioner’s reliance on him consequently we conclude that petitioner did not reasonably rely in good_faith on gary kuzel’s advice in claiming the birdlane partnership loss we hold that petitioner is liable for the sec_6662 accuracy-related_penalty for the understatement_of_tax attributable to the disallowance of the birdlane partnership loss reported on his return decision will be entered for respondent
